ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
ASIRTek Federal Services, LLC                  ) ASBCA No. 63061
                                               )
Under Contract No. W91247-21-F-0072            )

APPEARANCES FOR THE APPELLANT:                    Lucas T. Hanback, Esq.
                                                  Jeffery M. Chiow, Esq.
                                                  Stephen L. Bacon, Esq.
                                                  Deborah N. Rodin, Esq.
                                                   Rogers Joseph O’Donnell, P.C.
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  1LT Bryan R. Williamson, JA
                                                  MAJ Weston E. Borkenhagen, JA
                                                   Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 26, 2022



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63061, Appeal of ASIRTek Federal
Services, LLC, rendered in conformance with the Board’s Charter.

      Dated: July 26, 2022


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals